UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended:June 30, 2012 OR o Transition Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from:to Commission File Number: 000-030813 AlphaRx, Inc. (Name of Small Business Issuer in its Charter) Delaware 98-0416123 (State or other jurisdiction of incorporated or organization) (I.R.S. Employer Identification No.) 31/F, Tower One, Times Square 1 Matheson Street, Causeway Bay, Hong Kong (Address of principal executive offices) Registrant's telephone number, including area code: (852) 2824-8716 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of outstanding shares of registrant's Common Stock on August 13, 2012 was 19,036,000. ALPHARX, INC. FORM 10-Q June 30, 2012 TABLE OF CONTENTS Part I: Financial Information Item 1. Financial Statements. Unaudited Interim Consolidated Balance Sheets as of June 30, 2012 and September 30, 2011 (Audited) 3 Unaudited Interim Consolidated Statements of Operations and Comprehensive Loss for the three and nine months ended June 30, 2012 and June 30, 2011 4 Unaudited Interim Consolidated Statements of Changes in Shareholders’ Deficit as ofJune 30, 2012 and September 30, 5 Unaudited Interim Consolidated Statements of Cash Flow for the three and nine months ended June 30, 2012 and June 30, 2011 6 Condensed Notes to Unaudited Interim Consolidated Financial Statements 7-12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13-17 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures. 18 Part II: Other Information Item 1. Legal Proceedings. 19 Item 1A. Risk Factors. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3. Defaults Upon Senior Securities. 21 Item 4. Mine Safety Disclosures. 21 Item 5. Other Information 21 Item 6. Exhibits and Reports on Form 8-K 21 Signatures 22 Certifications 2 PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ALPHARx, INC. INTERIM CONSOLIDATED BALANCE SHEETS AS AT JUNE 30, 2, 2011 (All amounts in US Dollars) June 30, September 30, (UNAUDITED) (AUDITED) CURRENT ASSETS Cash and Cash Equivalents $ $ Accounts Receivable Deferred Financing Cost Legal Settlement – Sold of Equipment Prepaid TOTAL CURRENT ASSETS PROPERTY, PLANT and EQUIPMENT, net 0 TOTAL ASSETS CURRENT LIABILITIES Accounts Payable and Accrued Liabilities Notes Payable (Note 3) Deferred Revenue - - TOTAL CURRENT LIABILITIES STOCKHOLDERS’ DEFICIENCY Common Stock: $ 0.0001 par value, Authorized: 250,000,000 shares; Issued and outstanding September 30, 2011- 95,935,047; June 30, 2012 - 19,036,000 (Notes 5-7) Additional paid-in capital Deficit ) ) Accumulated Other Comprehensive Loss ) ) Non-controlling Interest TOTAL DEFICIENCY ) ) TOTAL LIABILITIES AND DEFICIENCY $ $ See condensed notes to interim consolidated financial statements 3 ALPHARx, INC. INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE AND NINE MONTHS ENDED JUNE 30, 2 (UNAUDITED) (All amounts in US Dollars) 3 months ended June 30, 2012 3 months ended June 30, 2011 9 months ended June 30, 2012 9 months ended June 30, 2011 Consulting Fee $
